 Case: 4:19-cv-03099-RWS Doc. #: 25 Filed: 07/07/20 Page: 1 of 2 PageID #: 180




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CCI ENVIRONMENTAL, INC., et al.,                        )
                                                        )
                        Plaintiffs,                     )
                                                        )
v.                                                      )     No. 4:19-cv-03099 RWS
                                                        )
CITY OF ST. LOUIS, et al.,                              )
                                                        )
                        Defendants.                     )

               JOINT MOTION TO AMEND CASE MANAGEMENT ORDER

        COME NOW the parties, by and through their respective counsel, and hereby submit the

following joint motion to further amend the April 14, 2020, Case Management Order.

In support, the parties state:

        1.      At the request of the parties, the Court previously amended its initial case

management order (ECF 22) by granting the parties further time to complete discovery on

preliminary legal issues, ECF 24 (docket text order).

        2.      The parties have provided initial disclosures and plaintiff has taken the corporate

designee deposition of defendant City.

        3.      Plaintiffs have not yet been able to complete and serve their responses to

defendants' discovery requests, and the corporate designee witness (who recently left City

employ) has not been able to review and sign her deposition.

        4.      The parties are in agreement that additional time is needed to complete discovery

and prepare cross-motions on the preliminary legal issues.
 Case:5.4:19-cv-03099-RWS        Doc.
              The parties therefore    #: 25thatFiled:
                                    request            07/07/20
                                                 the date          Page:
                                                          for discovery   2 of 2 PageID
                                                                        completion      #: 181
                                                                                   be moved to

July 15, 2020, and that the cross-motions for summary judgment be filed by August 5, 2020,

with opposition briefs filed by August 25, 2020. Reply briefs to be filed by September 4, 2020.



Date: July 7, 2020



                                    Respectfully submitted,




   /s/ Matthew Ghio________                        JULIAN L. BUSH
   Matthew J. Ghio                                 City Counselor
   Ghio Law Firm, LLC                              /s/Robert H. Dierker 23671(MO)
   3115 S. Grand, Suite 100                        Associate City Counselor
   St. Louis, Missouri 63115                       dierkerr@stlouis-mo.gov
   Telephone: (314) 707-5853                       Chelsea Mannery 71062(MO)
   matt@ghioemploymentlaw.com                      Assistant City Counselor
                                                   314 City Hall
   Attorney for Plaintiffs                         1200 Market St.
                                                   St. Louis, MO 63103
                                                   314-622-3361
                                                   Attorneys for Defendants




                                               2
